Citation Nr: 0509854	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1979.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a left foot disability.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in January 2001 and June 2003 for development of the 
medical evidence.  The case has now returned for appellate 
consideration.

In the March 1999 rating decision, the RO also denied 
entitlement to service connection for an eye disorder and 
chronic headaches.  The veteran appealed these determinations 
and the Board remanded these claims in June 2003.  By rating 
decision of May 2004, the RO granted service connection for 
migraine headaches effective from March 27, 1998.  In a 
rating decision of September 2004, the RO granted service 
connection for esotropia status post strabismic surgery with 
diplopia, effective from March 27, 1998.  In both decisions, 
the veteran was informed that these awards were considered 
full grants of all benefits sought on appeal regarding each 
disorder.  The veteran has not expressed any disagreement 
with these decisions or the evaluation awards.  The Board 
concurs with the RO's determination that these awards are 
full grants of all benefits sought on appeal regarding the 
issues of entitlement to service connection for chronic 
headaches and an eye disorder.  Therefore, these issues are 
no longer in appellate status.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The lay and medical evidence has associated the veteran's 
current left retrocalcaneal bursitis, planter fasciitis, and 
minimal calcaneal plantar spur with her in-service left ankle 
injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left ankle sprain to include left 
retrocalcaneal bursitis, planter fasciitis, and minimal 
calcaneal plantar spur, have been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding this 
claim is moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran was given a military Preliminary Physical Review 
in August 1977.  She denied any painful joints or foot 
trouble.  She was given a military entrance examination in 
September 1977.  She again denied any medical history of foot 
trouble.  On examination, her feet and lower extremities were 
found to be normal.  A military outpatient record dated in 
September 1978 noted the veteran's report of injuring her 
left ankle the previous February.  She claimed that the ankle 
was now swollen.  On examination, there was slight edema 
about the ankle, but range of motion was reported to be good.  
The assessment was mild sprain.  In July 1979, the veteran 
signed a statement declining a military separation 
examination.

A private outpatient record of February 1998 noted the 
veteran's complaint of tenderness and a burning sensation in 
the left lateral part of her heel.  She reported that the 
onset of these symptoms had started three weeks before.  The 
assessment was left lateral heel pain.  X-ray of the left 
heel found no bony or soft tissue abnormality.

In April 1998, the veteran received a private podiatry 
examination.  She complained of left heel pain that had 
existed for the previous 20 years after sustaining a left 
heel/Achilles tendon injury in the military.  However, she 
acknowledged that this problem had only really been bothering 
her in recent months.  The assessment was episodic left 
retrocalcaneal bursitis.  The examiner commented this problem 
"may be related to her previous injury."

The veteran submitted a letter addressed to her private 
podiatrist dated in July 1998.  She complained that the 
physician had failed to fully describe the left foot injury 
she had suffered in military service.  The veteran claimed 
that during basic training she was running on a track when 
she tripped over a rock and twisted her left ankle.  Both her 
left ankle and foot became swollen and military healthcare 
providers informed her that she had permanently damaged her 
Achilles tendon.  She was treated with an ace bandage, deep 
heating lotion, and told to use crutches.  Since that injury, 
she had experienced continuous swelling and pressure in her 
left foot and ankle.

The veteran provided testimony in August 1999 and February 
2000 that reported a similar history of left foot and heel 
injury in basic training as reported in her letter to her 
private podiatrist.  At the time of the injury, her drill 
instructor would not let her seek medical treatment for three 
days.  After coming off of her profile, she participated in 
marching and running that resulted in another episode of left 
ankle/foot swelling and pain.  She was then given a military 
profile from marching and fitted with special boots to help 
alleviate her symptoms.  The veteran noted that currently the 
left foot would become symptomatic with prolonged standing, 
running, or using stairs.  She testified that this problem 
had continuously bothered her since her in-service injury.  
The veteran asserted that she had self treated her left 
heel/foot problems since leaving military service.

In September 2002, the veteran was afforded a VA foot 
examination.  She reported a history of in-service left foot 
injury consistent with her prior claims.  X-ray of the left 
foot found the bones were normal in density and trabecular 
pattern.  The joints spaces were intact.  The left ankle had 
no evidence of an acute fracture.  The examiner's diagnosis 
was plantar fasciitis.  The veteran was afforded another VA 
foot examination in January 2003; unfortunately, this 
examiner only evaluated the right foot.

A VA foot examination was given to the veteran in November 
2003.  She again reported a history of in-service injury and 
subsequent symptomatology consistent with her prior claims.  
A left foot X-ray noted normal joint and bony alignment and 
soft tissues.  There was minimal calcaneal plantar spur in 
the left foot.  The foot examiner indicated that he had 
reviewed the medical history in the claims file to include 
the service medical records, and provide a detailed 
examination report.  The examiner commented that he had found 
no loss of motion, sensation, or muscular power in the left 
foot.  He opined there were no residual affects from the in-
service ankle sprain.  

The service medical records do report treatment for a left 
ankle injury on at least one occasion.  The more extensive 
treatment claimed by the veteran cannot be substantiated in 
the available service medical records.  There are missing 
military treatment records, but these have usually been 
identified as nonactive service dependent care.  However, as 
military treatment records appear to be missing, the Board 
cannot assume that all active service military records are 
currently available.  See Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999).

In her testimony, on examination, and in multiple statements 
to VA, the veteran has presented a consistent history of in-
service injury and subsequent symptomatology.  The outpatient 
records of September 1978 corroborate an in-service ankle 
injury that was having symptomatic flare-ups months after the 
initial injury.  However, a finding of chronicity is hampered 
by the lack of a military separation examination that could 
confirm the existence of a chronic left foot disorder at the 
time of separation.

Post-service medical records present three different 
examinations, with three different diagnoses, and two 
contradictory opinions on etiology.  While the VA examiner's 
opinion of November 2003 would usually have the most 
probative weight as this examiner had access to the medical 
history in the claims file, he based his etiological opinion 
on examination findings of no current disability.  However, 
the lack of a current left foot/ankle disability is 
contradicted by prior private and VA examinations, not to 
mention the veteran's own consistent history and complaints.  
The private podiatrist provided a nexus opinion in April 
1998, but the tentative language used ("may be") is usually 
viewed as insufficient to establish a medical nexus.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).

Regardless of the Board's prior attempts to reconcile the 
diagnoses and nexus opinions, the only consistent evidence 
presented in this case has been the veteran's lay evidence 
regarding in-service injury and chronic residual 
symptomatology.  Therefore, the Board will resolve all doubt 
in this matter in the veteran's favor and find that the 
evidence supports the grant of entitlement to service 
connection for residuals of a left ankle injury to include 
left retrocalcaneal bursitis, plantar fasciitis, and minimal 
calcaneal plantar spur.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to residuals of a left ankle injury to include 
left retrocalcaneal bursitis, plantar fasciitis, and minimal 
calcaneal plantar spur is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


